DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.

Priority
The application is a continuation of US application No. 15/212,542, now US Patent 10,786,959.

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
The applicants have amended the claim that addresses the previous 112 rejection of the claims regarding antecedent basis issues.  The rejection of the claim based upon 35 US 112 is now withdrawn.
The applicants have filed a terminal disclaimer dated 2/14/2022 in response to the double patenting rejection of the claim.  The terminal disclaimer has been reviewed and approved, and the rejection of the claim based upon double patenting is now withdrawn.
The applicants have argued concerning the rejection of the claim based upon 35 USC 103, and after consideration, the arguments are not persuasive and the claim remains rejected.  Here, the applicants have argued concerning the claimed mold pair compared and the features compared to the prior art reference.
.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleton (US 5,271,875) in view of Lieberman (US 5570142).
Appleton teaches of a mold pair (20, 21) for forming a contact lens therebetween, the contact lens (11, see Fig. 1) having a front surface (anterior side 16) and an opposing back surface (posterior side 15) that meet at a lens edge (see tip 37), comprising: 

    PNG
    media_image1.png
    835
    980
    media_image1.png
    Greyscale


a front mold (20) having an inner region, an outer region and a middle region positioned between and connecting said inner and outer regions (see Fig. below), wherein the front mold further comprises:


    PNG
    media_image2.png
    627
    963
    media_image2.png
    Greyscale

an inner region having a concave portion bounded by a continuous, 
outer peripheral edge, wherein the concave portion and outer peripheral edge (see sharp rim 52, that encircles the periphery of the mold cavity defining surface 25, see Col. 5, lines 39-44 as it is seen as being continuous) are sized and shaped to define said front surface and lens edge of said contact lens;
an outer region having a rotationally symmetric shape and which does not influence a shape of said contact lens (see outer region being outside of the mold cavity, see Fig. 10 above), said outer region lying in a single plane and having a continuous, circular, rotationally symmetric inner periphery, wherein said inner periphery 

a middle region positioned between and connecting the outer peripheral edge of the inner region and the inner periphery of said outer region, the middle region comprising a continuous two-dimensional variable surface (see Fig. 10 above, wherein the middle region connects between the inner region and the outer region, as seen, the connection surface comprising of the middle region is viewed as two dimensional and variable between the regions);
wherein said front and back molds are adapted to be positioned relative to one another such that the outer peripheral edge of said inner region of said front mold is in constant contact with said convex surface of said back mold (see contact point formed between the front and back molds, see Fig. 6 below), and a space (see mold cavity 57) between said front and back molds defines a shape of said contact lens to be formed (see Fig. 6).

    PNG
    media_image3.png
    703
    968
    media_image3.png
    Greyscale



However, as seen in known contact lens shapes, particularly for non-standard contact lens (see Col. 8-56) due to differences of the cornea shape in the general population, as seen in Lieberman, the edges of the contact lens 30, 50 can be of different shapes, particularly of the edges, see Fig. 4, see peripheral portion 69 of lens 60, as it can be shaped in accordance to the topology of a cornea, see Col. 8, lines 48-59.  This teaching of the formation in accordance to the shape of the cornea would further impart changes in the shape of the regions of the molding lens, here, the lens can be formed via the shaping of the molds particularly in light of teaching of custom lens, see Col. 13, lines 45-48.
It would have been obvious for one of ordinary skill in the art to modify the edge formed of the inner region of Appleton with a non-planar peripheral edge as taught by Lieberman as it would be a change in shape of the peripheral portion of the lens mold of the inner region in order to accommodate the need of a different shape desired for the contact lens formed, particularly in forming non-standard lens compared to standard contact lens that are rotationally symmetrical, as this would further impart features including the claimed continuous non-planar edges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726